United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3534
                                     ___________

United States of America,                   *
                                            *
             Appellee,                      *
                                            *   Appeal from the United States
      v.                                    *   District Court for the
                                            *   District of Minnesota.
Muhammad Queadir Abdul-Ahad,              *
also known as Mohammad Queadir            * [UNPUBLISHED]
Abdul-Ahad,                               *
                                          *
             Appellant.                   *
                                     ___________

                               Submitted: June 14, 2010
                                   Filed: June 22, 2010
                                   ___________

Before BYE, CLEVENGER,1 and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

       Muhammad Queadir Abdul-Ahad pleaded guilty to one count of conspiracy to
distribute at least five kilograms but less than fifteen kilograms of cocaine, in violation
of 21 U.S.C. §§ 841(a)(1), (b)(1)(a) and 846, and one count of conspiracy to commit
money laundering, in violation of 18 U.S.C. §§ 1956(h), (a)(1)(A)(I) and (a)(1)(B)(I)-



      1
      The Honorable Raymond C. Clevenger, III, Judge of the United States Court
of Appeals for the Federal Circuit, sitting by designation.
(ii). The district court2 sentenced him to the mandatory minimum sentence of 120
months. Abdul-Ahad appeals his sentence contending the district court erred in
applying a two-level enhancement under United States Sentencing Guidelines Manual
(U.S.S.G) § 2D1.1(b)(1) for possession of a dangerous weapon in connection with the
offense. He appeals because, absent the dangerous weapon enhancement, he may be
eligible for safety valve relief under 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2.

        At the sentencing hearing, Special Agent David Voth testified that information
gathered during his investigation determined the "headquarters" of this narcotics
trafficking conspiracy located on Cedar Avenue South Minneapolis (Cedar residence)
was associated3 with Abdul-Ahad. A search warrant of this residence in 2003
uncovered firearms and ammunition. Agent Voth explained the 2003 warrant was
obtained because an informant, who was willing to testify at trial, saw Abdul-Ahad
with three firearms at this location. Agent Voth also described testimony given to the
federal grand jury by two witnesses who met with Abdul-Ahad in a back alley behind
the Cedar residence in 2006 to obtain "cocaine and/or crack cocaine." One witness
testified he observed Abdul-Ahad with a firearm. In 2007, police discovered cocaine,
marijuana, ammunition, and other materials used for drug trafficking at the same
residence.

       We review the district court's application of the sentencing guidelines de novo
and its factual findings for clear error. United States v. Lopez, 416 F.3d 713, 715 (8th
Cir. 2005). For a § 2D1.1(b)(1) enhancement to be warranted "the government must
simply show that it is not clearly improbable that the weapon was connected to the


      2
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
      3
       The home was the residence of Abdul-Ahad's mother, Chiffon Williams.
Testimony presented at the sentencing hearing sufficiently associates Abdul-Ahad
with this residence.

                                          -2-
drug offense." United States v. Peroceski, 520 F.3d 886, 889 (8th Cir. 2008). In the
present case, there was sufficient evidence for the district court to apply the two level
enhancement. In 2003, a search warrant at Cedar residence uncovered firearms and
ammunition. The search warrant in 2007 disclosed cocaine, marijuana, ammunition,
and other materials used for drug trafficking. Although the guns and drugs were never
found within direct proximity to one another, witness testimony placed Abdul-Ahad
selling drugs in the back alley and in possession of firearms at the residence during
the course of the conspiracy. Based on these facts, the district court did not clearly err
in finding the firearms were connected to the drug offense. See United States v.
Jones, 195 F.3d 379, 384 (8th Cir. 1999) (stating "[i]t is enough if a gun is found in
the same location where drugs or drug paraphernalia were stored, or where part of the
conspiracy took place") (citation and internal quotation marks omitted); See also
United States v. Martinez, 557 F.3d 597, 600 (8th Cir. 2009) (witness testimony was
sufficient evidence for the district court to impose the two-level enhancement).

       Abdul-Ahad also argues the district court erred because it relied on the
testimony of witnesses who were not credible. On appeal, "a district court's
determination as to the credibility of a witness is virtually unreviewable." United
States v. Heath, 58 F.3d 1271, 1275 (8th Cir. 1995). Clear error is almost never found
unless extrinsic evidence makes the testimony so "inconsistent or implausible on its
face that a reasonable fact-finder would not credit it." Id. We conclude the credibility
assessment of the district court was not clear error.

      We affirm.
                        ______________________________




                                           -3-